Citation Nr: 0406239	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  95-34 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for a cervical spine 
disorder, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

When the present appeal was previously before the Board, in 
March 1998 and May 2000, the issue was characterized as 
entitlement to an evaluation in excess of 20 percent for the 
veteran's service-connected cervical spine disorder and the 
case was remanded to the RO for additional development.  
Thereafter, upon consideration of VA and private treatment 
records as well as VA examination reports, by a July 2001 
rating decision, the RO granted an increased rating of 40 
percent disabling effective from December 28, 1994, the date 
of receipt of the veteran's claim.  This matter was 
subsequently remanded for a third time in June 2003 for 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107.  The requested action 
having been accomplished, the RO has transferred the claims 
file to the Board.  Upon review of the claims file, the Board 
finds that the development described below must be 
accomplished prior to further adjudication by the Board.  


REMAND

The veteran's service-connected back disability is rated 
under Diagnostic Codes 5010 and 5293.  38 C.F.R. § 4.71a.  
Effective September 23, 2002, the regulation governing the 
evaluation of intervertebral disc syndrome, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, was revised.  See 67 Fed. Reg. 
54, 345-54, 349 (August 22, 2002).  

Prior to September 23, 2002, Diagnostic Code 5293 provided 
that a 60 percent evaluation, the maximum available under 
this Diagnostic Code, was warranted for pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief. 

The revised criteria provide that intervertebral disc 
syndrome (preoperatively or postoperatively) will be rated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining, under 38 C.F.R. § 4.25, 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months a 60 
percent rating is assigned.  With incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, a 40 percent rating is 
assigned.  

Note (1) provides that for purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note (2) 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Note (3) provides that 
if intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  67 Fed. Reg. 54, 345-54, 349 
(August 22, 2002), to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Upon consideration of the foregoing, the Board finds that the 
veteran should be afforded a VA examination which addresses 
the above changes in the schedular criteria.  In this regard, 
it is noted that the United States Court of Appeals for 
Veterans Claims (Court) has held that where the evidence does 
not adequately evaluate the current state of the condition, 
the VA must provide a new examination.  Olsen  v. Principi, 3 
Vet. App. 480, 482 (1992).  Moreover, under the VCAA, the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4); see also Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED to the RO for the  
following:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA medical care providers who may 
possess additional records supportive of 
his claim since June 2003.  After 
securing any necessary releases, the RO 
should obtain records not already 
associated with the claims file.  
Specifically, the RO should request 
complete copies of all of the veteran's 
medical records since May 2003 from the 
VA Medical Center in Huntington, West 
Virginia.  This should include all 
treatment records, hospitalization 
records, examination reports, and 
radiology reports.

3.  When additional records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran for a comprehensive VA orthopedic 
examination to determine the current 
severity of his service connected 
cervical spine disorder.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination of the veteran.  All 
indicated testing, to include 
radiological studies, should be 
completed.  The examiner is requested to 
record pertinent medical complaints, 
symptoms, and clinical findings.  The 
examination of the cervical spine should 
include range of motion studies, 
commentary as to the presence and extent 
of any painful motion or functional loss 
due to pain, specific information as to 
the frequency and duration of 
incapacitating episodes, and a 
description of all neurologic 
manifestations (e.g., radiating pain into 
an extremity).  If the physician is 
unable to render any opinion sought, it 
should be so indicated on the record and 
the reasons therefor should be noted.  
The factors upon which any medical 
opinion is based must be set forth for 
the record.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal, to include whether the former 
and/or current criteria for rating 
disability of the spine should be 
applied.  If any remaining benefit sought 
is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




